Exhibit 10.2

 

LOGO [g744316g01z17.jpg]

 

  

Please Read Carefully. This Release

Agreement Includes a Release of Known

and Unknown Claims.

RELEASE AGREEMENT

This Release Agreement (“Release”) is made and entered into by and between L.B.
Foster Company (“Foster” or the “Company”) and Donald L. Foster (“Employee”)
(collectively, “Parties”).

RECITALS

WHEREAS, pursuant to a Retirement and Consulting Agreement between the Parties
dated June    , 2014 (“Agreement”), Employee will voluntarily retire from the
Company and enter into a consulting agreement with the Company following his
retirement; and

WHEREAS, pursuant to the Agreement, the Company has agreed to make certain
payments to the Employee and to provide him with certain benefits, subject to
the execution of this Release.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1. Consideration. Employee acknowledges that: (i) the payments and benefits set
forth in the Agreement constitute full settlement of all his rights under the
Agreement, (ii) he has no entitlement under any other plan or program for
separation pay or benefits from the Company other than as set forth in the
Agreement, and (iii) except as otherwise provided specifically in this Release
and the Agreement, the Company does not and will not have any other liability or
obligation to him. Employee further acknowledges that, in the absence of his
execution of this Release, the payments and benefits specified in the Agreement
would not otherwise be due to him.

 

2. General Release.

 

  (a)

In consideration of the separation benefits described in Paragraph 1 of this
Release, Employee knowingly and voluntarily releases and forever discharges
Foster, its parent, affiliates, subsidiaries, divisions, predecessors,
successors and assigns, and all of their current and former employees,
attorneys, shareholders, members, officers, directors and agents, and the
current and former trustees or administrators of any retirement or other benefit
plan applicable to their employees or former employees (collectively
“Releasees”), jointly and individually, from all claims, demands, liabilities,
obligations, promises, damages, actions and causes of action, known and unknown,
in



--------------------------------------------------------------------------------

  law or equity, at common law or under any statute, rule, regulation, order or
law, whether federal, state or local, which Employee (and/or Employee’s heirs,
executors, or estate administrators) has or may have against Releasees as of the
date Employee signs this Release. Examples of released claims include, but are
not limited to, any alleged violation of:

 

  •   The National Labor Relations Act;

 

  •   Title VII of the Civil Rights Act of 1964, as amended;

 

  •   The Civil Rights Act of 1991;

 

  •   Sections 1981 through 1988 of Title 42 of the United States Code, as
amended;

 

  •   The Employee Retirement Income Security Act of 1974, as amended;

 

  •   The Immigration Reform and Control Act, as amended;

 

  •   The Americans with Disabilities Act of 1990, as amended;

 

  •   The Age Discrimination in Employment Act of 1967, as amended;

 

  •   The Older Workers Benefit Protection Act;

 

  •   The Occupational Safety and Health Act, as amended;

 

  •   The Equal Pay Act of 1963;

 

  •   Uniformed Services Employment and Reemployment Rights Act;

 

  •   The Consolidated Omnibus Budget Reconciliation Act of 1985;

 

  •   Any other federal, state or local civil or human rights law;

 

  •   Any federal, state, or local public policy, tort, or common law; and

 

  •   Any contract, express or implied.

Employee also releases any claim or assertion for recovery of costs, legal fees,
or other expenses related in any way whatsoever to the termination of Employee’s
employment with Foster or its affiliates.

 

  (b) The Parties intend for this Release to serve as a general release of all
of Employee’s claims against all Releasees, excluding only those claims that
Employee cannot release as a matter of law under any statute or common law.
Foster advises Employee to seek independent legal counsel if Employee desires
clarification on the scope of this general release.

 

  (c) This Release does not preclude Employee from filing a charge or complaint
with any appropriate federal, state, or local government agency, including but
not limited to the Equal Employment Opportunity Commission, and/or from
cooperating with any such agency in an investigation. Employee, however, waives
any right to file a personal lawsuit, and waives any right to accept, recover or
receive monetary damages or other relief for the above released claims as a
result of any legal proceeding (including through settlement), without regard as
to the party or agency filing the complaint or charge. Employee does not waive
the right to seek a judicial determination of the validity of Employee’s release
of claims arising under the Age Discrimination in Employment Act.



--------------------------------------------------------------------------------

3. Affirmations. By signing below, Employee represents and agrees that Employee
was not denied any leave or benefit to which there was legal entitlement,
received the correct pay for all hours worked, and has no known workplace
injuries or occupational diseases. Employee affirms that Employee has not filed,
nor has Employee caused to be filed, nor is Employee presently a party to, any
claim, complaint, or action against any of the Releasees in any forum or form.
Other than the consideration referred to in Paragraph 1, Employee affirms that
Employee has been paid and/or has received all leave (paid or unpaid),
compensation, wages, and/or commissions to which Employee may be entitled and
that no other leave (paid or unpaid), benefits, compensation, wages, payments,
and/or commissions are due to Employee. Employee is not aware of any facts that
would support the filing of a claim, charge or other proceeding against any of
the Releasees. Employee has no knowledge of any illegal or unethical conduct by
any of the Releasees.

 

4. Non-Admission of Wrongdoing. Employee agrees that this Release is not an
admission of wrongdoing by Foster or the Releasees, and the act of offering this
Release will not be used as evidence of any liability or unlawful conduct of any
kind.

 

5. Acknowledgements. Employee acknowledges and agrees that:

 

  (a) Employee may take up to 21 calendar days to consider this Release. By
signing below, Employee may knowingly and voluntarily accept the terms of the
Release before the 21-day period has expired.

 

  (b) Employee has 7 calendar days to revoke this Release after signing it. To
revoke the Release, Employee must deliver, send, fax or email the revocation in
writing addressed to Brian H. Kelly, Vice President, Human Resources and
Administration, L.B. Foster Company, 415 Holiday Drive, Pittsburgh, PA 15220,
fax number (412) 928-5691, email BKelly@LBFoster.com. The revocation must be
delivered or postmarked within 7 calendar days after Employee signs this
Release.

 

  (c) Foster advises Employee to consider carefully the terms of this Release
and consult with an attorney of Employee’s choice before signing it.

 

  (d) Any modifications, material or otherwise, made to this Release do not
restart or affect in any manner the original 21 calendar day consideration
period.

 

  (e) Employee enters into this Release on a knowing and voluntary basis, of his
own free will without coercion or duress, with the intent to be legally bound,
and with the intent to waive, settle and release all releasable claims Employee
has or might have against Foster and its affiliates.

 

  (f) Foster executes this Release and provides the payments and benefits set
forth in Paragraph 1 in reliance on Employee’s representations contained in this
Release.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, L. B. Foster Company and Employee knowingly and voluntarily
execute this Release Agreement as of the dates below:

 

L. B. FOSTER COMPANY      EMPLOYEE    By:  

/s/ Robert P. Bauer

    

/s/ Donald L. Foster

     Title: President and Chief Executive Officer      Donald L. Foster    Date:
June 20, 2014      Date: June 20, 2014   